DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 1/19/2021.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method for providing byte granularity accessibility of memory in unified memory-storage hierarchy in computing environment (i.e., the method involves mapping a location of secondary memory medium pages in a secondary memory medium into an address space of a primary memory medium to extend a memory-storage hierarchy of the secondary memory medium for enabling convenient, on-demand network access to a shared pool of configurable computing resources that is rapidly provisioned and released with minimal management effort or interaction with a provider of the service).
Applicant’s independent claims 1, 8 and 15 each recite, inter alia, a method, by a processor, for providing byte granularity accessibility of memory in a unified memory-
Accordingly, Applicant’s claims are allowed for these reasons and for the reasons as recited in Applicant’s Arguments filed 1/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133